Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-20, drawn to a method of making a glass article by performing an ion exchange step within a specific temperature range, classified in C03C 21/002.
II. Claims 21-27, drawn to a method of making a colorfast ion exchangeable glass including forming a glass composition wherein a resulting glass article comprises particular color properties, classified in C03C4/02.
Inventions I: Claims 12-20 and Invention II: Claims 21-27 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a mutually different design and function, are not obvious variants, and do not overlap in scope.  Invention I is directed to a method of making a glass article by performing an ion exchange step within a particular temperature range and does not require the specific color properties of Invention II.  Additionally, Invention II is related to a forming a colorfast ion exchangeable glass, and does not require an ion exchange step.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are classified in separate classifications and invention I requires an ion exchange step of a particular temperature range while invention II does not.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
During a telephone conversation with Kevin Johnson on 5/14/2021 a provisional election was made without traverse to prosecute the invention of a method of making a colorfast ion exchangeable glass, claims 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  provisional 61/565196.
The disclosure of the prior-filed application, Application No. 61/565,196, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
There is no recognition in the prior filed application for at least the concept that the ion exchangeable glass that has the recited AE properties instant claim 21, the exact ranges of claim 23,  or the all of the colorants recited in claim 24, or specific addition of mol ratio of claim 27.

Specification
The disclosure is objected to because of the following informalities: [0024] recites the typographical error of “a iron” instead of “an iron”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the glass compositions A-F in at least table 1 on page 25 of the specification, does not reasonably provide enablement for the group of glasses encompassed by the presently elected claims because the claim limitations are .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce or comprehend the invention commensurate in scope with these claims. 
Regarding above, the conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988). The specification fails to teach how to make and use the claimed invention without undue experimentation, It is not clear to one skilled in the art the specification is commensurate with the scope of protection sought by the claims specifically regarding the quantity of experimentation needed to be performed by one skilled in the art.  For example, in In re Ghiron, 442 F.2d 985, 991-92, 169 USPQ 723, 727-28 (CCPA 1971), functional "block diagrams" were insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation because the claimed invention required a "modification to prior art overlap computers," and because "many of the components which appellants illustrate as rectangles in their drawing necessarily are themselves complex assemblages . . . . It is common knowledge that many months or years elapse from the announcement of a new computer by a manufacturer before the first prototype is available. This does not bespeak of a routine operation but of extensive experimentation and development work. . . ."  

Claim Rejections - 35 USC § 101/ 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 21-27 are rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b) because the claims are drawn to method claims however they fail to positively recite any steps of the claimed method.  Although, claim 21 recites “forming a glass composition” there are no steps regarding how said glass composition is formed and particular relating to said preamble regarding “a method of making a colorfast, ion exchangeable glass” and the “forming” step as well as any limitations following regards the already ion exchanged glass.
Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At least claim 21 regards “a method of making a colorfast, ion exchangeable glass” and the “forming” step as well as any limitations following regards the already ion exchanged glass.
Claim 21 recites the limitation "the ion exchanged glass article" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-27 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mochel US 3790430 referred to as “Mochel” herein after.
Regarding claims 21-27, Mochel discloses, as is well known to one skilled in the art, glass- such as aluminosilicate (at least Col 3; line 31), strength of a glass article may be increased via ion exchange (Col 1; 58-Col 2; line 7).  Mochel also discloses particular metal ions 
Mochel suggests a depth exceeding 5 microns  for strength (Col 4; line 44) and discusses that  the ion exchange depth and replacement increases with both time and temperature providing the temperature is not so high as to permit stress relaxation (Col 4; lines 48-66).
Mochel teaches desired temperatures for the ion exchange of 200 degrees Celsius  (Col 5; line 16) to avoid excess time required and temperatures approaching the glass strain point are preferred thus one of ordinary skill in the art would readily be capable of determining the appropriate temperature range.  Mochel specifically discloses temperatures typically employed are 350-500 degrees Celsius (Col 5; line 41) and a specific embodiment of aluminosilicate glass of temperatures and hours well within the ion exchange temperatures and hours of ion exchange for aluminosilicate glass of claim 21 (Col 5; lines 61-64).
Specifically regarding claims 22-27, Mochel discloses aluminosilicate glasses with overlapping ranges as the present claims in columns 8-10 and Tables I-IV.
Regarding claim 27, the sum of the metal oxides listed in claim 27 is specifically stated in (Col 9; lines 7-35) however one of ordinary skill in the art would recognize that all the compositions of Mochel overlap those disclosed in claims 21-27 of the present application.
Mochel discloses producing an ion exchangeable glass wherein the ion exchange process meets all of the features of present claims 21-27 however; in the event that applicant contests:
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, 
MPEP 2112.01 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")

here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) 

	 Thus it would be obvious to one of ordinary skill in the art that Mochel discloses ion exchanged glasses with the claimed color properties and it would be obvious to one of ordinary skill in the art to readily produce a glass of preselected color properties via ion-exchange according to the compositions, ion exchangeable metals, time and temperature discussed above.

Additional prior art
Amin (US 2010/0047521 A) Amin et al. discloses a glass composition that is intended to be ion exchanged. See paragraph [0009]. The glass contains a metal colorant, iron oxide. See Examples 1-5. The glass of Example 3 is used to form Example B which is ion exchanged to a depth of 60 pm and a stress of 676 MPa when ion exchanged from at a time of at most 48 hours (claims 1 and 8). See paragraphs [0035] and [0043] and Tables 1 and 5. Thus, Example 3 has the properties recited in claim l(b)(i) and l(b)(ii).
Kondo et al. (US 2011/0071012). Kondo et al. discloses a glass composition that is intended to be ion exchanged. See paragraph [0018]. The glass contains metal colorants, iron oxide and cobalt oxide. See paragraphs [0047] and Examples 1-15. Example 5 is deemed to be the closest to the present invention and discloses that the glass is capable of achieving a compressive stress depth of 51 pm when ion exchanged for 6 hours at 450°C (claims 1 and 8). See paragraph [0092] and Table 1. 
US 3,218,220, US 2011/0071012; US 6,413,892; US 6,518,211, US 2010/0035745, US 4105045, US 4119760 all disclosing overlapping ranges with the claimed glass or ion exchangeable glass, or metals causing colorants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741